Citation Nr: 9917216	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for muscle strain of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to April 
1986 in the Army National Guard, and had active service from 
January 31 to July 5, 1991; and also apparently unspecified 
dates of inactive duty for training (INACDUTRA) from April 
1986 to 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO), which denied the benefits sought on appeal.   

During the course of appeal, the Board remanded this case in 
January 1996 for further development, including verification 
of periods of active duty for training with the Army National 
Guard or other service, and consideration of the veteran's 
claims pursuant to "The Persian Gulf War Veteran's Act."  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for a 
lung disorder, residuals of a left ankle fracture, and muscle 
strain of the cervical spine are not plausible.


CONCLUSION OF LAW

The claims for service connection for a lung disorder, 
residuals of a left ankle fracture, and muscle strain of the 
cervical spine are not well grounded. 38 U.S.C.A. § 
5107(a)(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a December 1985 treatment 
record showing that the veteran was seen for complaints of 
chest area pain after lifting weights.  The veteran reported 
a history of chest area pain for the previous one and one-
half years.  The diagnosis at that time was costochondritis.  
During a January 1986 Emergency Care visit, the veteran 
complained of breathing problems.  He related a history of a 
cracked chest from a previous accident.  Between January and 
March 1986, the veteran was seen several times for upper 
respiratory complaints as well nausea and headache.  The 
assessments during those visits included upper respiratory 
infection and pharyngitis.  His throat culture in February 
1986 was noted to be positive for beta strep.  In April 1986 
the veteran was seen for complaints of upper back pain, which 
was assessed as a muscle strain of the upper back.  

Service medical records show that in August 1987, not during 
a period of active duty training (ACDUTRA), the veteran was 
seen for symptoms of a chest injury four years before.  He 
reported complaints of popping and snapping in the chest, 
numbness in the left arm, and a cough at night, but no 
shortness of breath.  The assessment was musculoskeletal 
syndrome, possible thoracic outlet syndrome. 

Private medical records show that in March 1988, the veteran 
was seen for complaints of pain in his right foot.  

In February 1991 the veteran was assessed as having 
sinusitis.  During an April 1991 examination prior to 
separation, he reported no complaints pertaining to his 
claimed disorders on appeal.  On examination at that time, 
the evaluation was normal for lungs and chest, lower 
extremities, and for spine and other musculoskeletal parts.  
Associated with the claims folder is a Southwest Asia 
Demobilization/Redeployment medical history in which the 
veteran related complaints of coughing and sinus infections.  

During a September 1991 VA examination, the veteran reported 
a history of frequent coughing and blackish sputum production 
since he had developed a lung problem after he went to Saudi 
Arabia.  He reported receiving antibiotic treatment for 
pharyngitis, two weeks before.  He reported that fracturing 
his left ankle four months earlier, but no cast had been 
placed.  He felt that he walked with slight twisting of the 
medial border with mild eversion.  Objectively, the 
lumbosacral spine exhibited full ranges of motion, without 
pain or tenderness.  Neurological examination was normal.  
After pulmonary function testing, the pulmonary function 
diagnosis was normal pulmonary function.  X-ray examination 
of the left ankle was normal.  The pertinent diagnoses were 
(1) lung condition since veteran went to Saudi Arabia with 
mild coughing and blackish sputum production, without any 
present pathology; and (2) degenerative joint disease of the 
lumbosacral spine, right shoulder, and old fracture of the 
left ankle with no pain or tenderness at present time; range 
of movements were full range.

Private clinical records from January 1994 to February 1995 
show that the veteran was injured in January 1994 when a 
footlocker fell on his chest.  The assessment at that time 
was chronic sternoclavicular sprain.

During an August 1997 VA examination, the veteran reported 
complaints of pain in the left lower part of the chest with 
shortness of breath since 1985. He was unable to sleep on his 
back due to feelings that he would choke, and he also 
developed a chronic, dry cough.  Regarding his cervical 
strain, the veteran stated that this was part of his shoulder 
complaint, and that it was now fine and did not bother him 
like the shoulder.  He indicated that he had no current 
complaints regarding his left ankle.  After examination of 
the lungs, left ankle and cervical spine, the diagnoses 
included (1) chronic cough, shortness of breath, undiagnosed, 
moderate impairment; and (2) history of left ankle sprain, no 
impairment.  No abnormal findings were reported or diagnosis 
made pertaining to the cervical spine.  The veteran did not 
report for a scheduled X-ray film study.  

The veteran underwent a private examination in April 1998.  
At that time, he reported a family history of asthma and hay 
fever, with chronic drainage from his nose.  He reported that 
he had not ever had a back injury or treatment.  With respect 
to the claimed disorders, examination was normal except for 
boggy nasal turbinates.  The diagnosis summary noted a 
history of asthma and hayfever.  

VA clinical records from February to November 1998 show that 
the veteran was seen in February, March and May 1998 for 
complaints of shortness of breath and coughing.  In May 1998 
he reported that he passed out from a coughing fit.  A May 
1998 report contains an assessment of symptoms consistent 
with asthma.

Analysis

The veteran is seeking service connection for a lung 
disorder, residuals of a left ankle fracture, and for muscle 
strain of the cervical spine.  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Service connection may be established on a presumptive basis 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1) (1998). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent. 

Lung Disorder

Regarding the lung disorder claim, the clinical record shows 
that the veteran is currently diagnosed with asthma.  The 
veteran's service medical records show no indication of any 
treatment for, or diagnosis of, asthma during his periods of 
service.  Treatment during service was for upper respiratory 
infections, and sinusitis.  However, these were apparently 
acute conditions as the record does not show extended 
treatment, and on examination in April 1991, the evaluation 
was normal for lungs and chest.  Moreover, there is no 
medical documentation of record showing a chronic respiratory 
or sinusitis disorder postservice which has been related to 
service. 

Although the veteran had complaints of coughing and blackish 
sputum production, during an August 1991 VA examination, the 
examination report noted that  examination revealed no 
pathology.  The first clinical evidence of any chronic lung 
disorder was in August 1997.  Subsequently, private and VA 
clinical reports in April and May 1998 contain initial 
assessments of asthma and history of hayfever, and there has 
been no suggestion by medical authorities that these 
respiratory disorders are related to service.  

Left Ankle

With respect to the veteran's claimed left ankle disorder, 
service medical records for the veteran's periods of active 
duty service do not indicate any injury or condition 
involving the left ankle.  Although during an August 1991 VA 
examination the veteran reported a history of having 
fractured his left ankle four months before, there is no 
clinical evidence to substantiate that claim.  Moreover, 
during that examination, X-ray examination revealed a normal 
left ankle.  Although  the examination report contained a 
diagnosis of old fracture of the left ankle, this was 
apparently based only on a history reported by the veteran, 
as no abnormal findings were made.  The report of subsequent 
VA examination in August 1997 contains a similar diagnosis of 
merely a history of left ankle sprain, and no findings of 
impairment.  Moreover, during that examination, the veteran 
had no current complaints regarding his left ankle.  

Thus, while the veteran contends that service connection 
should be granted for residuals of a left ankle fracture, the 
record demonstrates that no such fracture or related 
residuals of any left ankle fracture was found during his 
periods of active service or since.  In short, no medical or 
other competent evidence showing that he currently has 
residuals of a left ankle fracture has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  While as 
noted above, some clinical reports have included a diagnosis 
of "old fracture" or "history of left ankle sprain," these 
diagnoses appear to be based on the veteran's self-reported 
medical history, and not based on clinical findings.  As 
such, these diagnoses carry little probative weight as they 
appear to have been based entirely on the history provided by 
the veteran, which is not supported by the objective evidence 
of record.  See Guimond v. Brown, 6 Vet.App. 69, 72 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  See also 
LeShore v. Brown, 8 Vet.App. 406 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner does not 
constitute competent medical evidence for purposes of 
rendering a claimed well grounded). 

Cervical Spine

With respect to the claim regarding muscle strain of the 
cervical spine, although service medical records note a 
muscle strain in the upper back in April 1986, there is no 
subsequent evidence during the periods of active service that 
this resulted in any residual pathology.  Nor is there any 
diagnosis of any disorder involving chronic muscle strain of 
the cervical spine during the veteran's active service.

Moreover, since active service, there is no subsequent 
clinical evidence showing any pertinent complaints, treatment 
or current diagnosis pertaining to a muscle strain of the 
cervical spine.  In fact, the veteran himself indicated 
during his most recent VA examination of August 1997, that he 
had no complaints regarding a cervical spine muscle strain.  

Conclusion

The veteran has submitted no medical or other competent 
evidence to relate any current asthma or other lung disorder 
to service.  Nor has he submitted medical evidence of a 
current disorder involving residuals of a left ankle 
fracture, or a muscle strain of the cervical spine.  While 
the veteran is certainly capable of providing evidence of 
symptomatology himself, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
Therefore, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied. 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).
 

ORDER

Evidence of well-grounded claims not having been submitted, 
the claims of entitlement to service connection for a lung 
disorder, residuals of a left ankle fracture, and muscle 
strain of the cervical spine, are denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

